STATE OF WEST VIRGINIA

                                                                                    FILED
                           SUPREME COURT OF APPEALS                             January 20, 2015
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
JUDY L. WILLIAMSON,                                                            OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 14-0172 (BOR Appeal No. 2048542)
                   (Claim No. 900014614)

WEST VIRGINIA OFFICE OF
INSURANCE COMMISSIONER
Commissioner Below, Respondent

and

AMES DEPARTMENT STORES, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Judy L. Williamson, by Harley O. Staggers Jr., her attorney, appeals the
decision of the West Virginia Workers’ Compensation Board of Review. The West Virginia
Office of Insurance Commissioner, by Brandolyn N. Felton-Ernest, its attorney, filed a timely
response.

        This appeal arises from the Board of Review’s Final Order dated January 28, 2014, in
which the Board affirmed a June 26, 2013, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s February 6, 2013,
decision denying a request for authorization to refill medications and for cervical epidural steroid
injections. The Court has carefully reviewed the records, written arguments, and appendices
contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.
                                                 1
        Ms. Williamson worked as a clerk for Ames Department Stores, Inc. On September 27,
1989, Ms. Williamson injured her lower back while lifting a box. Her symptoms grew
progressively worse, and she eventually underwent a lumbar fusion related to the injury. Several
years after the surgery, she came under the care of Carlos S. Santiago III, M.D., who treated her
pain. On November 18, 2010, Ms. Williamson underwent a spinal cord stimulator placement,
which Dr. Santiago found was successful. The claims administrator then authorized several
medications to allow Dr. Santiago to initiate a “wean and taper” plan which reduced Ms.
Williamson’s pain medication to account for the successful placement procedure. Dr. Santiago
requested a refill of the medications Kadian, Lortab, Klonopin, Lidoderm, and Lyrica. The
claims administrator denied the request because it had not received a “wean and taper” plan for
Ms. Williamson. Dr. Santiago submitted a second request for a refill of the medications
Limbitrol, Klonopin, Lyrica, Lidoderm, Kadian, and Oxycodone, and on February 6, 2013, the
claims administrator denied the request as well as a request for cervical epidural steroid
injections. The claims administrator found that Lortab, Kadian, and Oxycodone were schedule II
narcotics which should not be prescribed so long after the placement of the spinal cord
stimulator. It also found that Klonopin, Lidoderm, and Lyrica were not generally used to treat
any compensable conditions of the claim. Dr. Santiago then submitted a letter to the claims
administrator in which he stated that, even though the spinal cord stimulator had helped Ms.
Williamson’s back and leg pain, her neck pain had become more prominent. He believed these
symptoms justified the request for the medications and cervical epidural steroid injections. On
June 26, 2013, the Office of Judges affirmed the claims administrator’s decision. The Board of
Review affirmed the Office of Judges’ Order on January 28, 2014, leading Ms. Williamson to
appeal.

        The Office of Judges concluded that the requested medications and steroid injections
were not warranted for treatment of the compensable conditions of the claim. The Office of
Judges determined that Dr. Santiago was supposed to wean and taper Ms. Williamson from pain
medication and did not pursue such a plan. It found that Dr. Santiago had requested three
schedule II narcotics and that authorization for those prescriptions exceeded the time limits set
out in West Virginia Code of State Rules § 85-20-53.14(a) (2006). The Office of Judges also
found that Dr. Santiago did not present sufficient evidence that Ms. Williamson’s treatment
needs were extraordinary and required a deviation from those time limits. The Office of Judges
determined that Dr. Santiago also did not address Ms. Williamson’s need for the medications
Klonopin, Lidoderm, and Lyrica. Finally, the Office of Judges found that cervical epidural
steroid injections should not be authorized because there were no diagnoses for the cervical spine
related to Ms. Williamson’s compensable injury. The Board of Review adopted the findings of
the Office of Judges and affirmed its Order.

       We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Williamson has not demonstrated that the requested medications and cervical
epidural steroid injections are medically related and reasonably required to treat a compensable
condition of the claim. The schedule II narcotics that Dr. Santiago has requested are outside of
the time limitations set forth in West Virginia Code of State Rules § 85-20-53.14(a), and the
evidence has not established that this in an extraordinary case in which additional narcotic
                                                2
treatment is warranted. Ms. Williamson has not submitted sufficient evidence to relate the other
requested medications to any compensable condition of the claim. Ms. Williamson has also not
shown that she is entitled to cervical epidural steroid injections because the cervical spine is not a
compensable diagnosis. The evidence in the record, furthermore, does not relate the treatment to
any other compensable condition of the claim.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                           Affirmed.

ISSUED: January 20, 2015

CONCURRED IN BY:
Chief Justice Margaret L. Workman
Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Allen H. Loughry II

DISSENTING:
Justice Menis E. Ketchum




                                                  3